                    Case 21-20488            Doc 1       Filed 02/09/21 Entered 02/09/21 15:13:42                              Desc Main
                                                           Document     Page 1 of 23

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF UTAH

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Arete Land Company, LLC

2.   All other names debtor
     used in the last 8 years     DBA Bear Lake Surf Club
     Include any assumed          DBA Bear Lake Candy Company
     names, trade names and       DBA Bear Lake Shake
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  967 West Center Street
                                  Orem, UT 84057
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Utah                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-20488                Doc 1      Filed 02/09/21 Entered 02/09/21 15:13:42                                    Desc Main
                                                              Document     Page 2 of 23
Debtor    Arete Land Company, LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7211

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                    Case 21-20488                   Doc 1         Filed 02/09/21 Entered 02/09/21 15:13:42                                Desc Main
                                                                    Document     Page 3 of 23
Debtor    Arete Land Company, LLC                                                                         Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 21-20488    Doc 1        Filed 02/09/21 Entered 02/09/21 15:13:42                      Desc Main
                                                    Document     Page 4 of 23
Debtor   Arete Land Company, LLC                                                     Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                    Case 21-20488            Doc 1       Filed 02/09/21 Entered 02/09/21 15:13:42                                Desc Main
                                                           Document     Page 5 of 23
Debtor    Arete Land Company, LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 9, 2021
                                                  MM / DD / YYYY


                             X   /s/ Christofer Shurian                                                   Christofer Shurian
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Andres Diaz                                                           Date February 9, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Andres Diaz 4309
                                 Printed name

                                 Diaz & Larsen
                                 Firm name

                                 307 West 200 South, Suite 3003
                                 Salt Lake City, UT 84101
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (801)596-1661                 Email address      courtmail@adexpresslaw.com

                                 4309 UT
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                          Document     Page 6 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                          Document     Page 7 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                          Document     Page 8 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                          Document     Page 9 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 10 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 11 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 12 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 13 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 14 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 15 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 16 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 17 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 18 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 19 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 20 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 21 of 23
Case 21-20488   Doc 1   Filed 02/09/21 Entered 02/09/21 15:13:42   Desc Main
                         Document     Page 22 of 23
                 Case 21-20488                    Doc 1          Filed 02/09/21 Entered 02/09/21 15:13:42                        Desc Main
                                                                  Document     Page 23 of 23
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        District of Utah
 In re       Arete Land Company, LLC                                                                          Case No.
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $       Reasonable Fees
                                                                                                                     and Costs as
                                                                                                                    allowed by the
                                                                                                                            Court
             Prior to the filing of this statement I have received                                        $                 32,000.00
             Balance Due                                                                                  $       Reasonable Fees
                                                                                                                     and Costs as
                                                                                                                    allowed by the
                                                                                                                            Court

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Advising the Client of its rights, powers, and duties as a debtor and debtor in possession;
       b. Taking all necessary action to protect and preserve the estate of the Client, including the prosecution of actions on the Client’s behalf, the
          defense of actions commenced against the Client, the negotiation of disputes in which the Client is involved, and the preparation of
          objections to claims filed against the Client’s estate;
       c. Assisting in preparing on behalf of the Client all necessary schedules and statements, motions, applications, answers, orders, reports, and
          papers in connection with the administration of the Client’s estate;
       d. Assisting in presenting the Client’s proposed plan of reorganization and all related transactions and any related revisions, amendments, etc.;
          and,
       e. Performing all other necessary legal services in connection with the Client’s chapter 11 case.


                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 9, 2021                                                         /s/ Andres Diaz
     Date                                                                     Andres Diaz 4309
                                                                              Signature of Attorney
                                                                              Diaz & Larsen
                                                                              307 West 200 South, Suite 3003
                                                                              Salt Lake City, UT 84101
                                                                              (801)596-1661 Fax: (801) 359-6803
                                                                              courtmail@adexpresslaw.com
                                                                              Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
